This case has been tried before, and a verdict for the plaintiff set aside.
After the plaintiff’s evidence was all in upon the present trial, a motion for nonsuit was sustained, and exceptions taken. By an inadvertence it was assumed that the testimony taken at the former trial was a part of the present case and could be considered in the exceptions before the Law Court.
But such not being the fact, the only question is, whether the plaintiff’s undisputed evidence was sufficient to warrant her in having it presented to the jury. Wé think it was. Exceptions sustained. New trial granted. William A. Connellan, and Harry H. Cannell, for plaintiff. Payson & Virgin, for defendant.